Citation Nr: 0728122	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-39 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.

2.  Entitlement to a rating in excess of 30 percent for a 
left knee disability for the period from March 6, 2003 to 
April 3, 2006.

3.  Entitlement to a rating in excess of 30 percent for a 
left knee disability for the period since June 1, 2006.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Brooks McDaniel



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for increased ratings for his right and left 
knee disabilities, and denied his claim for a TDIU rating.  
In June 2006, the veteran testified before the Board at a 
hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

In June 2006 testimony before the Board, the veteran reported 
that due to worsened symptomatology, he had undergone 
arthroscopic surgery on his left knee in April 2006 and that 
he was scheduled for a total left knee replacement in October 
2006.  Additionally, the veteran reported that following 
surgery on his left knee, he had placed more stress on his 
right knee, exacerbating his right knee disability.  A review 
of VA clinical records reflects that the veteran was to be 
scheduled for a total left knee arthroplasty in the summer of 
2007.  A review of the record also reflects that VA treatment 
records dated from September 2004 to March 2006, from July 
2006 to September 2006, and from November 2006 to the present 
are outstanding.  The veteran asserts that these records 
demonstrate that he received treatment for worsened right and 
left knee disabilities.  Because VA is on notice that there 
are additional records that may be applicable to the 
veteran's claims and because these records may be of use in 
deciding the claims, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The veteran most recently underwent VA examination in October 
2002.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The veteran has indicated that his conditions have 
worsened since the date of the latest examination.  Because 
the veteran has undergone knee surgery since the date of the 
last examination and there may have been a significant change 
in the veteran's conditions, a new examination is in order.

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's pending claims 
for an increased rating for right and left knee disabilities, 
as the resolution of those claims might have bearing upon the 
claim for a TDIU rating.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Salem, Virginia from 
September 2004 to March 2006, from July 
2006 to September 2006, and from 
November 2006 to the present.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected right and left knee 
disabilities.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination.  The report of examination 
should reflect that the veteran's 
claims file was reviewed.  The 
examiner's report should set forth all 
current complaints, findings and 
diagnoses.  The report should include 
range-of-motion findings and findings 
as to any weakness.  The report should 
specifically address the presence or 
absence of pain and fatigue, as well as 
functional impairment, particularly on 
repetitive motion or with flare-up.

3.  Then, readjudicate the veteran's 
claims for an increased rating for his 
right and left knee disabilities, and 
for a TDIU rating.  If any action 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



